In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-06-00071-CV
______________________________


ARTHUR M. MOORE AND TEDDY WAYNE MOORE, Appellants

V.

JAMES BARNES AND DEBRA BARNES, Appellees



On Appeal from the 62nd Judicial District Court
 Lamar County, Texas
Trial Court No. 72229





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION
	Arthur M. Moore and Teddy Wayne Moore, appellants, have filed with this Court a motion
to dismiss the pending appeal in this matter.  They represent to this Court that all matters of
controversy have been settled.  In such a case, no real controversy exists, and in the absence of a
controversy, the appeal is moot.
	We grant the motion and dismiss this appeal.


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	October 17, 2006	
Date Decided:		October 18, 2006



">On Appeal from the County Court
Lamar County, Texas
Trial Court No. 43330


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Nancy Ann McGee has filed a motion asking this Court to dismiss the appeal. 
Pursuant to Tex. R. App. P. 42.2(a), we grant the motion.
          We dismiss the appeal.
 
                                                                           Donald R. Ross
                                                                           Justice



Date Submitted:      February 23, 2004
Date Decided:         February 24, 2004

Do  Not Publish